Exhibit 10.10

FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
effective as of September 4, 2013 (the “Amendment Date”), by and between WEST
VALLEY DISTRIBUTION ASSOCIATES-I, LP, a Washington limited partnership
(“Seller”), and IIT ACQUISITIONS LLC, a Delaware limited liability company
(“Buyer”).

R E C I T A L S

A. Seller and Buyer previously entered into that certain Purchase and Sale
Agreement dated as of August 5, 2013 (the “Agreement”), pursuant to which Seller
agreed to sell, and Buyer agreed to purchase, that certain real property (the
“Property”) situated in the City of Kent, State of Washington, which Property is
more particularly described in the Agreement.

B. Seller and Buyer now desire to amend the Agreement, upon the terms and
conditions more particularly set forth herein.

A G R E E M E N T

NOW THEREFORE, in consideration of the terms and conditions contained herein,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Seller and Buyer hereby agree to amend the Agreement as
follows:

1. Definitions. All defined terms used herein without definition shall have the
meaning ascribed thereto in the Agreement.

2. Inspection Period. Notwithstanding anything to the contrary in the Agreement,
the expiration of the Inspection Period is hereby extended to 5:00 p.m. (Pacific
Time) on September 18, 2013, for all purposes of the Agreement.

3. Closing Date. Notwithstanding anything to the contrary in the Agreement, the
Closing Date is herby modified to be September 24, 2013, for all purposes of the
Agreement

4. Miscellaneous.

(a) Effect of Amendment. Except to the extent the Agreement is modified by this
Amendment, the remaining terms and conditions of the Agreement shall remain
unmodified and in full force and effect. In the event of conflict, between the
terms and conditions of the Agreement and the terms and conditions of this
Amendment, the terms and conditions of this Amendment shall prevail and control.
As used in the Agreement, all references to “this Agreement” shall mean and
refer to the Agreement as amended by this Amendment.



--------------------------------------------------------------------------------

(b) Entire Agreement. The Agreement, together with this Amendment, embodies the
entire understanding between Buyer and Seller with respect to its subject matter
and can be changed only by an instrument in writing signed by Buyer and Seller.

(c) Counterparts. This Amendment may be executed in one or more counterparts,
including facsimile counterparts or electronic counterparts, each of which shall
be deemed an original but all of which, taken together, shall constitute one in
the same Amendment.

(d) Applicable Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of Washington without regard
to conflicts of law principles.

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
first written above.

 

SELLER: WEST VALLEY DISTRIBUTION ASSOCIATES-I, LP, a Washington limited
partnership By:  

/s/ Nick Westlund

Name:  

Nick Westlund

Title:  

General Partner

BUYER: IIT ACQUISITIONS LLC, a Delaware limited liability company By:   IIT Real
Estate Holdco LLC,   its Sole Member   By:  
Industrial Income Operating Partnership LP,     its Sole Member     By:  
Industrial Income Trust Inc.,       its General Partner       By:  

/s/ Andrea Karp

      Name:  

Andrea Karp

      Title:  

SVP, Real Estate

 

S-1